Citation Nr: 1722681	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied the claim for service connection for COPD.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (2016).

In April 2016 the Board remanded the appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that another remand of the claim for service connection for a respiratory disorder claimed as COPD is warranted, even though such will, regrettably, further delay an appellate decision on this claim. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board's April 2016 remand included a directive to arrange for the Veteran to undergo a VA pulmonary examination to determine if the Veteran's COPD was due to his active duty service, to include as due to exposure to herbicides.  The examiner was also asked to address hospitalization records from November and December 1970 documenting treatment for a lung condition, specifically, Strongyloides stercoralis and hemptysis, possibly due to pulmonary manifestation of Strongyloides infestation; Dr. P.D.G.'s February 2016 opinion; and 1998 and 1999 private treatment records documenting the Veteran's smoking history and including an impression of COPD in March 1999.

The Veteran underwent a VA examination in July 2016.  After reviewing and addressing the above evidence the VA examiner diagnosed COPD and indicated that COPD was an obstructive lung condition and was likely to be secondary to the Veteran's tobacco use since teenage years.  The VA examiner noted a history of hospital admission in 1970 for hemoptysis due to an infection of Strongyloides stercoralis.  The examiner reported that at that time treatment records revealed multiple nodular densities in both lungs, which was likely of inflammatory etiology, and thus unrelated to the currently diagnosed COPD.  

However, as noted in the prior remand, in a statement in February 2016, the Veteran's VA treating physician, Dr. P.D.G., opined that it was at least as likely as not that Veteran's COPD was caused by exposure to Agent Orange while stationed in Vietnam.  The VA examiner in 2016 failed to address, as requested by the Board, the medical relationship, if any, between COPD and in-service exposure to herbicide agents, including Agent Orange.  As such, the VA examiner's opinion is not fully compliant with the Board's remand instructions and is limited in scope to fairly make a decision on the claim.  Therefore, under these circumstances, another remand of this matter is warranted to obtain a supplemental medical opinion addressing the relationship, if any, between the Veteran's  COPD and his presumed exposure to herbicides such as Agent Orange during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who prepared the 2016 VA examination and addendum opinion report, if available, for a supplemental opinion.  If the original examiner is not available, the claims file should be forwarded to a clinician of similar or greater qualifications to provide the requested opinions. 

Following review of the claims file, the examiner should provide an addendum opinion that addresses whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disorder found present, to include COPD, is the result of a disease or injury incurred in service to include presumed exposure to herbicides such as Agent Orange during active duty.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




